Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Mansort Srang d/b/a Girard Donut,
Respondent.

Docket No. C-12-833
FDA Docket No. FDA-2012-H-0605

Decision No. CR2601

Date: August 24, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

I enter a default judgment against Respondent, Mansort Srang d/b/a Girard Donut.
The Center for Tobacco Products (CTP) filed an administrative complaint against
Respondent that alleges facts and legal authority that are sufficient to justify the
imposition of a civil money penalty of $500. Respondent did not timely answer
the complaint nor did he request an extension of time within which to file an
answer.

CTP began this case by serving a complaint on Respondent and by filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to verify the age of a person purchasing
tobacco products, violating the Federal Food, Drug, and Cosmetic Act (Act) and
its implementing regulations at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $500.
On June 29, 2012, CTP served the complaint on Respondent by United Parcel
Service, as is provided for by 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time in which to
file answer. CTP warned Respondent that, if he failed to take one of these actions
within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering him to pay the full amount of the
proposed penalty. Respondent did not file an answer within the time provided by
regulation.

I am required to issue a default judgment if the complaint is sufficient to justify a
penalty and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason I decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
administrative complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the
complaint are true. Specifically:

e Respondent owns an establishment that sells tobacco products and which
does business as Girard Donut. The business is located at 672 North 52"!
Street, Philadelphia, PA, 19131.

e¢ On July 27, 2011, an FDA-commissioned inspector made observations at
Respondent’s place of business that included: sale of cigarettes or
smokeless tobacco to a minor under the age of 18; and failure by him to
identify by means of photographic identification, containing the bearer’s
date of birth, that no person purchasing cigarettes or smokeless tobacco was
younger than 18 years of age.

¢ On October 27, 2011, CTP issued a Warning Letter to Respondent that
recited the July 27, 2011, observations. The letter informed Respondent
that the observed facts constituted violations of regulations at 21 C.F.R.
§§ 1140.14(a) and (b)(1) that prohibited sales of tobacco products to
individuals under the age of 18 and that required verification of age of
purchasers of tobacco products. It advised him that failure to correct the
violations could result in the imposition of a civil money penalty or other
regulatory action by FDA.

e The Warning Letter was delivered to Respondent. Respondent did not
reply to it.
e¢ On March 29, 2012, at about 3:02 p.m., an inspector observed a minor
under the age of 18 buy a package of Newport Box 100s Cigarettes at
Respondent’s place of business. Additionally, the inspector observed that
the minor’s identification was not verified before the sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

Here, Respondent sold tobacco products to individuals younger than age 18 on
two occasions, on July 27, 2011, and March 29, 2012. On both occasions
Respondent failed to verify the age of the purchaser. These actions and omissions
by Respondent constitute a violation of law for which a civil money penalty is
merited. Therefore, I find that a civil money penalty of $500 is permissible under
21 CFR. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

